                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

PARIS ROBINSON                                   )
                                                 )
                                                 )
              Plaintiff,                         )      19 C 1710
                                                 )
       v.                                        )
                                                 )
FEDEX GROUND PACKAGE                             )
SYSTEM, Inc. and TOMMIE SMITH                    )
                                                 )
                                                 )      Judge John Z. Lee
                                                 )
              Defendants.                        )

                     MEMORANDUM OPINION AND ORDER

       Plaintiff Paris Robinson has sued Defendants FedEx Ground Package System,

Inc. (“FedEx”) and Tommie Smith, accusing them of sexual harassment, see 42 U.S.C.

§ 2000e et seq., (Count I), sexual discrimination, id., (Count II), retaliation, id., (Count

III), constructive discharge, id., (Count IV), gender violence, see Illinois Gender

Violence Act (“IGVA”), Ill. Comp. Stat. Ann. 82/10, (Count V), law assault and battery

(Count VI), and intentional infliction of emotional distress (Count VII). FedEx has

moved for the Court to dismiss Robinson’s discrimination and IGVA claims [15]. For

the reasons stated below, the Court grants the motion to dismiss as to the IGVA

claim, but denies it in all other respects.
                                 Factual Background1

       The complaint tells a troubling tale. Robinson started working as a Senior

Operations Administrative Assistant at FedEx in November 2017. Compl. ¶ 17, ECF

No. 1. Robinson’s job was to sort boxes, perform quality control, and help other FedEx

employees. Id. ¶ 19. But Robinson spent much of her time at work enduring abuse

at the hands of Tommie Smith, another Administrative Assistant. Id. ¶¶ 25–36.

       Among other things, Smith called Robinson inappropriate names, id. ¶ 26,

touched her waist and back without permission, id. ¶ 28, and falsely told co-workers

that he and Robinson were sleeping together, id. ¶ 30. Within a month, Robinson

reported Smith’s abuse to HR. Id. ¶ 40. The ensuing investigation corroborated

Robinson’s claims. Id. ¶ 76. But rather than punish Smith, FedEx promoted him.

Id. ¶¶ 48–59.

       After that, the complaint alleges that Smith’s conduct grew even more

egregious. Learning that Robinson had reported his behavior to HR, Smith called

Robinson a “whore” and spread rumors about her sleeping with co-workers. Id.

¶¶ 57–58. Following Smith’s lead, other employees began to “physically and verbally

attack” Robinson. Id. ¶¶ 54–55.

       Encouraged by Smith, FedEx managers turned against Robinson. First, HR

started to write her up for minor infractions. Id. ¶ 94. Then, Robinson’s supervisor

assigned her to lift packages of up to 100 pounds, even though he knew she had



1      When reviewing a motion to dismiss, the Court assumes that the alleged facts in the
complaint are true and draws all possible inferences in favor of the Plaintiff. See Tamayo v.
Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).
sustained serious injuries in a car accident. Id. ¶ 141. Next, HR stopped Robinson

from using the PTO she had earned. Id. ¶ 150. Unable to stand any more abuse,

Robinson quit. Id. ¶ 154. Determined to hold FedEx and Tommie Smith accountable,

Robinson brought this suit.


                                   Legal Standard

        To survive a motion to dismiss pursuant to Rule 12(b)(6), the complaint must

“state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual

allegations in the complaint must at least “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. In reviewing FedEx’s motion to dismiss, the Court

must accept as true all well-pleaded allegations in the complaint and draw all possible

inferences in the plaintiff's favor. See Tamayo, 526 F.3d at 1081. At the same time,

legal    conclusions   are    ordinarily   “not   entitled   to   the   assumption     of

truth.” Iqbal, 556 U.S. at 679.



                                       Analysis

        FedEx seeks to dismiss two counts of Robinson’s complaint under Federal Rule

of Civil Procedure 12(b)(6) for failing to state a claim. First, as to Count II, FedEx

contends that Robinson’s discrimination claim duplicates her harassment claim and,

therefore, should be dismissed. Second, as for Count V, FedEx maintains that the

IGVA does not authorize suits against corporations.          The Court addresses each

argument in turn.
I.    Robinson Plausibly Alleges Sex Discrimination

      To state a sex discrimination claim, a plaintiff “need only aver that the

employer instituted a (specified) adverse employment action against the plaintiff on

the basis of sex.” Tamayo, 526 F.3d at 1084. It is well-established that “sufficiently

severe” workplace harassment counts as an adverse employment action. Herrnreiter

v. Chicago Hous. Auth., 315 F.3d 742, 745 (7th Cir. 2002). If the plaintiff has already

brought a harassment claim, however, she may not also raise a discrimination claim

based on harassment. The reason is that the latter claim duplicates the former. See,

e.g., Bermudez v. City of New York, 783 F. Supp. 2d 560, 590 (S.D.N.Y. 2011)

(dismissing the plaintiff’s “discrimination claims a[s] duplicative of her sexual

harassment [claim]” because all of her discrimination allegations “deal[t] with sexual

harassment”); Brooks v. FedEx Supply Chain, Inc., No. 319CV00014NJRMAB, 2019

WL 1746264, at *5 (S.D. Ill. Apr. 18, 2019) (same). Here, the question is whether

Robinson states a plausible sex discrimination claim that is distinct from her

harassment claim. If not, the discrimination claim should be dismissed.

      Unfortunately, the parties analyze this issue under the wrong standard. In

their briefs, both FedEx and Robinson invoke the four-element McDonnell-Douglas

test. See Pl.’s Resp. Mot. Dismiss (“Pl.’s Resp.”) at 4, ECF No. 28; Mem. Sup. Def.’s

Mot. Dismiss (“Mot. Dismiss.”) at 2–3, ECF. No. 16. But that framework pertains to

summary judgment motions, not motions to dismiss. See Swierkiewicz v. Sorema N.

A., 534 U.S. 506, 515 (2002) (holding that “an employment discrimination plaintiff

need not plead a prima facie case of discrimination”). At the motion to dismiss stage,
a complaint “need only aver that the employer instituted a[n] . . . adverse employment

action against the plaintiff on the basis of her sex.” Tamayo, 526 F.3d at 1084.

      Measured against that standard, taking all well-pleaded allegations to be true

and giving Robinson the benefit of all reasonable inferences, Robinson successfully

states a sex discrimination claim that stands apart from her harassment claim. Aside

from sexual harassment, Robinson identifies numerous other adverse employment

actions. For example, Robinson says that FedEx refused to let her use PTO she

accrued. Compl. ¶¶ 148–50; see Richardson v. Swift Transportation Co. of Arizona,

LLC, No. 17 C 4046, 2018 WL 1811332, at *2–3 (N.D. Ill. Apr. 17, 2018) (classifying

an employer’s “fail[ure] to allow [its employee] time off” as an adverse action). And

FedEx burdened Robinson with enough extra work to endanger her safety. Compl.

¶¶ 133–38; see Herrnreiter, 315 F.3d at 744–45 (categorizing a decision that created

an “unsafe [and] unhealthful . . . workplace environment” as an adverse action). The

upshot is that, unlike the cases on which FedEx relies, Robinson’s discrimination

claim is not wholly dependent on her allegations of sexual harassment.

      Next, FedEx submits that Robinson “has failed to allege facts plausibly

showing any adverse action was taken because she is female.” Def.’s Reply Pl.’s Resp.

(“Def.’s Reply”) at 3, ECF No. 32. As FedEx observes, Robinson relies on “conclusory

assertions” to satisfy the “on the basis of sex” requirement. Id. Most of the time,

conclusory assertions deserve little weight.   See Iqbal, 556 U.S. at 662.     In sex

discrimination cases, however, “the complaint merely needs to give the defendant

sufficient notice to enable him to begin to investigate and prepare a defense.”
Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1028 (7th Cir. 2013) (citation

omitted); see also Swierkiewicz, 534 U.S. at 514 (permitting “lawsuits based on

conclusory allegations of discrimination to go forward”). Under that standard, the

assertion that FedEx “assigned [additional] duties to Plaintiff . . . because of her sex”

is all that Robinson needs to avoid dismissal at the pleading stage. Compl. ¶ 148.

For these reasons, Robinson has pleaded a viable discrimination claim that is

separate from her harassment claim.


II.   Robinson Cannot Sue FedEx Under the IGVA

      Next, the parties dispute whether the IGVA authorizes suit against

corporations. The statute provides that:

      Any person who has been subjected to gender-related violence as defined
      in Section 5 may bring a civil action for damages, injunctive relief, or
      other appropriate relief against a person or persons perpetrating that
      gender-related violence. For purposes of this Section, “perpetrating”
      means either personally committing the gender-related violence or
      personally encouraging or assisting the act or acts of gender-related
      violence.

740 Ill. Comp. Stat. Ann. 82/10.

      So far, every court to squarely address this issue has decided that the IGVA

does not apply to corporations. See Rosas v. Komatsu Am. Corp., No. 18-CV-1120,

2018 WL 3758564, at *2 (C.D. Ill. Aug. 8, 2018) (“District courts that have explicitly

considered the issue of whether an entity, as opposed to a natural person (human

being), can be sued for violating the IGVA have all concluded that such suits against

entities cannot be maintained.”); Fuesting v. Uline, Inc., 30 F. Supp. 3d 739, 743 (N.D.
Ill. 2014) (collecting cases). Robinson fails to acknowledge these cases, let alone

distinguish them.

      In any event, the Court is persuaded that corporations cannot be sued under

the IGVA. In Illinois, the general rule is that “absent a statutory definition that

expands the meaning of ‘person,’” that term “refer[s] to an individual, not a legal

entity.” Fayfar v. CF Mgmt.-IL, LLC, No. 12 C 3013, 2012 WL 6062663, at *1 (N.D.

Ill. Nov. 4, 2012) (citing People v. Christopherson, 879 N.E.2d 1035, 1037 (Ill. App. Ct.

2007)). Nothing in the text of the IGVA suggests that the drafters meant to deviate

from that presumption.      To the contrary, the statute refers to “person[s]” who

“personally commit” or “personally encourage” gender-related violence. 740 Ill. Comp.

Stat. Ann. 82/10 (emphasis added). Because “[o]ne does not typically understand . . .

legal entities to ‘personally’ perform actions,” this language reinforces the conclusion

that the IGVA only governs natural persons. Fayfar, 2012 WL 6062663, at *2.

      For her part, Robinson places great weight on two decisions that allowed IGVA

claims against corporations to proceed. See Cruz v. Primary Staffing, Inc., No. 10 C

5653, 2011 WL 1042629, at *1 (N.D. Ill. Mar. 22, 2011); Smith v. Rosebud Farmstand,

909 F. Supp. 2d 1001, 1009 (N.D. Ill. 2012). But those cases are not helpful, because

the defendants did not argue that their status as corporations made them immune

from suit. See Smith, 909 F. Supp. 2d at 1009 (acknowledging that “[i]t is less clear

whether [the corporate defendant] is susceptible to liability, but . . . Defendants

provide the Court with minimal support for dismissal”); Cruz, 2011 WL 1042629, at
*1 (observing that the corporate defendant argued only that it was not “personally

involved in an act of gender-related violence.”)

      Robinson’s reliance on Illinois’s Statute on Statutes is equally unavailing. As

relevant here, that statute clarifies that the term “[p]erson . . . may extend and be

applied to bodies politic and corporate [entities].” 5 Ill. Comp. Stat. Ann. 70/1.05. But

the Statute on Statutes “does not mean that [‘person’] must or even that it usually

does extend to corporations, only that it may.” Fuesting, 30 F. Supp. 3d at 743. So

understood, those guidelines provide little support for Robinson’s reading of the

IGVA. As a result, the Court concludes that the IGVA does not authorize Robinson’s

suit against FedEx.


                                     Conclusion

      For the reasons set forth above, Defendant FedEx’s motion to dismiss is

granted in part and denied in part. Robinson’s IGVA claim (Count V) is dismissed

with prejudice; her sex discrimination claim (Count II) against FedEx may proceed.


IT IS SO ORDERED                         ENTER: 2/6/20



                                         ____________________________________

                                         JOHN Z. LEE
                                         U.S. District Judge
